                                                                                  9/30/2019

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION


~AMES LITTLE,                                   Cause No: CV-18-74-H-CCL

             Plaintiff,

                    V.                       ORDER OF DISMISSAL WITH
                                                   PREJUDICE
ALLSTATE FIRE AND CASUALTY
~NSURANCE COMPANY,

             Defendant.



      The parties having filed a "Joint Stipulation for Dismissal with Prejudice,"

IT IS HEREBY ORDERED that this action is DISMISSED WITH PREJUDICE,

the parties each to bear their own costs and attorneys' fees. All deadlines set by

the Court's September 27, 2018, Scheduling Order are VACATED, along with the

Final Pretrial Conference set for April 15, 2020 and the trial set for April 20, 2020.

      DATED this ~ 1 a y of September, 2019.
